Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed March 25, 2021. Claims 14-23 are presented for examination. Claims 14, 22 and 23 are independent claims.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 2019-021485 filed in Japan on February 8, 2019 which papers have been placed of record in the file.

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (April 2, 2021) has been received, entered into the record, and considered.
Drawings

The drawings filed March 25, 2021 are accepted by the examiner.


Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted March 25, 2021.

Abstract

  The abstract filed March 25, 2021 is accepted by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CPR 3.73(b).  
Claims 14-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of applications No. 16784819. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims recites a display device that is mounted on a user and an information processing device 
This is an obviousness-type double patenting rejection. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sansanwal et al (US 20210099565 A1) in view of Connellan (US 20190113966 A1).

As to Claims 14, 22 and 23: 
Sansanwal  et al discloses a display system including a display device that is mounted on a user (Sansanwal, see 400B in figure 9 and paragraph [0086], where Sansanwal discloses a virtual reality device (VR device) is provided on which screen information of a handheld device is provided, which enables a user to operate, i.e., view and control, the handheld device in a VR provided by the VR device)  and an information processing device (Sansanwal, see 400A in figure 9)  that communicates (Sansanwal, see communication socket 1, 2, 3, and 4 in figure 9) with the display device (Sansanwal, see 400B in figure 9) , the display system (Sansanwal, see 400B in figure 9)  comprising: the information processing device (Sansanwal, see 400A in figure 9) including a position input unit that is operated by the user and detects a coordinate operated by the user (Sansanwal, see paragraph [0005], where Sansanwal discloses that the handheld mobile device may further transmit screen information, i.e., display information, along with position information of an input means on the handheld device, such as touch coordinates received as user-input on the screen of the mobile device), and a processor that is configured to accept the coordinate operated by the user in a first mode or a second mode (Sansanwal, see paragraph [0109], where Sansanwal discloses the first interaction mechanism may include receiving first set of interaction commands, and the second interaction mechanism may include receiving a second set of interaction commands. The first set and the second set may not be identical to each other. The first interaction mechanism in a mobile device may be based on a touch-typed input as received on the touch-screen of the handheld device 100) from the position input unit (Sansanwal, see paragraph [0087], where Sansanwal discloses that the input means may be a stylus, or fingers of the user, whose position on the screen of the handheld device), the first mode accepting the coordinate (Sansanwal, see 301, 301-1 and 302 in figure 3) operated by the user in an absolute position (Sansanwal, see paragraph [0130], where Sansanwal discloses that FIG. 3 illustrates a representation of the input means 302 (i.e., user's finger) establishing a point of contact or hover point (301-1) with respect to the touch screen 301 (e.g., the touch screen 110) of the handheld device 100 without physically touching the touch screen 301. The touch screen 301 may be both hover-sensitive and touch-sensitive. In accordance with the above described embodiments, the first interaction mechanism of the handheld device may convert to the second interaction mechanism when VR mode is enabled on the handheld device 100. In one example, the first interaction mechanism may be based on a touch command on a touch-enabled display screen of the handheld device 100, and the same touch command may be interpreted
differently in the second interaction mechanism), the second mode accepting the coordinate operated by the user in a relative location, and determine the information processing device communicating with the display device, wherein when the information processing device communicates with the display device (Sansanwal, see paragraphs [0275] and [0276] , where Sansanwal discloses that FIGS. 18A, 18B, 18C and 18D illustrate an example use-case of initiating a VR mode on a handheld device without looking at a screen of the handheld device, according to an embodiment. As illustrated in FIG. 18, a user 1801 wearing a VR headset 1800B is viewing a VR 1800 displayed on a VR display 1811. Initially, the user is immersed in his VR represented by FIG. 18A. Further, as represented in FIG. 18B, while viewing the VR 1801, the user receives a message notification on his handheld device where such message notification 1802 is displayed within the VR 1811 on the VR display 1811. To view the screen of his handheld device and operate the same in the VR, the user
initiates the VR mode on his handheld device without looking at the screen of his handheld device. The same is represented in FIG. 18C where 1800A represents the handheld device of the user. By way of an example to automatically initiate the VR mode on the handheld device 1800A, the user may shake his handheld device 1800A where the motion sensor(s) of the handheld device 1800A may detected such input and perform a corresponding action of enabling the VR mode on the handheld device 1800A. Due to initiation of the VR mode on the handheld device 1800A, the active screen information 1800A-1 of the handheld device 1800 is displayed on the VR display 1811 within the VR 1800. The same is represented in FIG. 18C.  Further, as shown in FIG. 18D, along with the active screen information, a visual indicator such as a finger pointer 1800A-2 may also be displayed in the VR display 1811, where the finger pointer 1800A-2 is the position information of the input means given by the touch coordinates on the screen of the handheld device. As represented in FIG. 18D, an active screen of the handheld device may include an incoming call on the screen of the handheld device where the active screen information 1800A-1 displayed in the VR 1800 may include such screen and also the position of the finger mapped to the actual position of the finger on the screen of the handheld device is also displayed in the VR 1800, as finger pointer 1800A-2. Thus, a user is able to view the active screen oh his handheld device in the VR 1800 as well as operate it. Even when the call is connected, the effect of the executed application is continued to be provided to the VR device 1800B to be displayed upon the VR display 1811), the processor is configured to accept the coordinate operated by the user in the second mode (Sansanwal, see 1800A-2 in figure 18D), when the information processing device does not communicate with the display device, the processor is configured to accept the coordinate operated by the user in the first mode (Sansanwal, see paragraph [0171], where Sansanwal discloses that when the VR mode is disabled at the handheld device 400A, the VR database 412 clears the saved data related to the screen information of the handheld device 400A, it is noted that disconnection between the VR device and the mobile allows the device to receive touch/motion input as disclosed in figure 3). Sansanwal differs from the claimed subject matter in that Sansanwal does not explicitly disclose absolute coordinate and relative coordinate. However in an analogous art, Connellan discloses absolute coordinate (Connellan, see paragraph [0106], where Connellan discloses that the HMD can be tracked using a first coordinate system/tracking technique(s) and the controller tracked in relation to the HMD using a second coordinate system/tracking technique(s). A fusion module can be used to translate measurements between coordinate systems/tracking techniques and to account for latency or accuracy issues as disclosed herein. In certain embodiments, a relative motion or position vector from the controller coordinate system can be added to a vector from the HMD coordinate system to provide an absolute location of a controller) and relative coordinate (Connellan, see paragraph [0076], where Connellan discloses that the position of the controller can be tracked relative to the position of an HMD. AR/VR/MR systems, especially using an HMD, can be user centric wherein the user (or an HMD to be worn by a user) can be used as an origin of a coordinate system. Positions of objects can be described in the coordinate system in relation to the user for rendering on the HMD. A controller, as described herein, can be tracked in the same coordinate system or may include its own tracking features that may, for example, be in relation to one or more sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sansanwal with Connellan. One would be motivated to modify Sansanwal by disclosing absolute coordinate and relative coordinate as taught by Sansanwal thereby providing AR/VR systems to continue to advance and more robust tracking systems (Connellan, see paragraph [0006]).  


As to Claim 15: 
Sansanwal in view of Connellan discloses the display system according to claim 14, wherein the information processing device including a first sensor that detects an orientation of the position input unit, wherein the processor is configured to adjust an orientation of the coordinate based on the orientation of the position input unit (Sansanwal, see paragraph [0119], where Sansanwal discloses that the sensor module 116 may include motion sensors for example, gyroscope sensor 121, acceleration sensor 123 and magnetic sensors 124 to sense motion of the handheld device in two dimensions or three dimensions. Based on a reference value assigned to a particular motion, the motion may be interpreted as one of user's interactions with the handheld device 100. A specific output is carried out by motion detection functions. The motion sensors may sense the movement of the main body of the handheld device 100. The handheld device 100 may rotate or tilt in various directions. The motion sensors such as gyroscope sensor 121 and acceleration sensor 123 may sense motion characteristics such as rotating direction, angle, inclination, and so on, by using at least one of various sensors such as geomagnetic sensor, gyroscope sensor 121, acceleration sensor 123, and so on. According to an embodiment, based on a tapping motion or a shaking motion, an event to initiate an operation of the handheld device 100 in the VR mode may be generated. In another case, a motion of the handheld device 100 may be used for a part of interaction commands in the second interaction mechanism on the handheld device 100. Thus, the motion and orientation of the handheld device 100 may be measured and used to perform a function on the handheld device 100. For example, the measured data from these sensors may be used to infer complex user gestures and motions, such as tilt, shake, rotation, or swing. Further, position sensors such as magnetic sensors 124 or magnetometers may be used to detect the position of the handheld device along with orientation sensors (gyroscope sensor 121) in the three-dimensional space). 



As to Claim 16: 
Sansanwal in view of Connellan discloses the display system according to claim 15, wherein the first sensor includes at least one of an acceleration sensor, a gyro sensor, and a geomagnetic sensor (Sansanwal, see paragraph [0119], where Sansanwal discloses that the sensor module 116 may include motion sensors for example, gyroscope sensor 121, acceleration sensor 123 and magnetic sensors 124 to sense motion of the handheld device in two dimensions or three dimensions. Based on a reference value assigned to a particular motion, the motion may be interpreted as one of user's interactions with the handheld device 100. A specific output is carried out by motion detection functions. The motion sensors may sense the movement of the main body of the handheld device 100. The handheld device 100 may rotate or tilt in various directions. The motion sensors such as gyroscope sensor 121 and acceleration sensor 123 may sense motion characteristics such as rotating direction, angle, inclination, and so on, by using at least one of various sensors such as geomagnetic sensor, gyroscope sensor 121, acceleration sensor 123, and so on. According to an embodiment, based on a tapping motion or a shaking motion, an event to initiate an operation of the handheld device 100 in the VR mode may be generated. In another case, a motion of the handheld device 100 may be used for a part of interaction commands in the second interaction mechanism on the handheld device 100. Thus, the motion and orientation of the handheld device 100 may be measured and used to perform a function on the handheld device 100. For example, the measured data from these sensors may be used to infer complex user gestures and motions, such as tilt, shake, rotation, or swing. Further, position sensors such as magnetic sensors 124 or magnetometers may be used to detect the position of the handheld device along with orientation sensors (gyroscope sensor 121) in the three-dimensional space). 

 As to Claim 17: 
Sansanwal in view of Connellan discloses the display system according to claim 14, wherein the display device including a display that displays an image (Sansanwal, see 3200 in figure 32), and a second (Sansanwal, see sensor module 3240 in figure 32). 

As to Claim 18: 
Sansanwal in view of Connellan discloses the display system according to claim 17, wherein the second sensor includes at least one of an acceleration sensor (Sansanwal, see 3240E in figure 32), a gyro sensor (Sansanwal, see 3240B in figure 32), and a geomagnetic sensor (Sansanwal, see 3240D in figure 32). 

As to Claim 19: 
Sansanwal in view of Connellan discloses the display system according to claim 14, wherein the processor is configured to adjust an orientation of the coordinate axis in a stepwise manner (Sansanwal, see figure 10A and paragraph [0249], where Sansanwal discloses the desired orientation of the screen information to be displayed in the VR on the VR display 411 may be selected by providing '0' for portrait view or '1' for landscape view, irrespective of the current view on the handheld device 400A. Further, the presence of 'packet specifier' confirms that the packet belongs to VR mode. '0' may be provided as the control command for initialization of VR mode; '1' may be provided as the control command for de-initialization of VR mode; '2' may be provided as the control command to keep alive or to keep verify connection establishment; '3' may be provided as the control command for a bezel-event detected on the handheld device 400A; '4' may be provided as the control command for a zoom-event detected on the handheld device 400A, etc).  


As to Claim 20: 
Sansanwal in view of Connellan discloses the display system according to claim 14, wherein the display device including an imaging sensor that detects a position of the information processing device, and (Connellan, see figure 15 and 1720 in figure 17).  

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Woods (US 20160259404 A1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624